Citation Nr: 1541669	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-07 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent for degenerative joint disease of the right knee.

2.  Entitlement to a separate evaluation for instability of the right knee prior to May 29, 2010.

3.  Entitlement to an evaluation for instability of the right knee in excess of 10 percent on or after May 29, 2010.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1973 to May 1977.

In certifying this case to the Board, the RO indicated the appeal stemmed from the May 2009 rating decision.  This case first came before the Board in March 2015.  At that time, the Board issued a remand order, in which it likewise indicated that the instant appeal stemmed from the May 2009 rating decision.  However, service connection for degenerative joint disease of the right knee was first awarded in an October 2007 rating decision, with an evaluation of 10 percent effective May 3, 2004.  The October 2007 rating decision was based upon a May 2006 VA examination which, in pertinent part, noted that the Veteran did not rely upon an assistive device for ambulation.  In an August 2008 initial evaluation at a VA outpatient clinic, the Veteran reported chronic knee pain aggravated by prolonged standing or walking; bilateral knee braces were requested for the Veteran.  

New and material evidence received prior to the expiration of an appeal period is considered to have been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014);  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (July 21, 1992) (VA is in constructive possession of VA treatment records).  The August 2008 evaluation was received within one year of the October 2007 decision, and suggests a worsening of the Veteran's right knee condition; the Board finds, therefore, that it constitutes new and material evidence with regard to the Veteran's rating.  Entitlement to an initial evaluation above 10 percent for degenerative joint disease of the right knee is, accordingly, before the Board. 

The Board notes that service connection for degenerative joint disease with mild ligament instability, right knee, was granted in a March 2011 rating decision, with a separate evaluation of 10 percent effective May 29, 2010.  The Veteran has not appealed this decision.  However, VA's General Counsel has held that knee arthritis and instability may be rated separately, so long as separate ratings are based upon separate symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  In evaluating the Veteran's entitlement to an increased evaluation for the right knee, effective May 3, 2004, the Board must necessarily evaluate the propriety of a separate evaluation for right knee instability prior to May 29, 2010.  This is not a separate issue on appeal, but a component of the increased initial rating issue.

With regard to the Veteran's evaluation for right knee instability as of May 29, 2010, the Board finds that entitlement to an evaluation for instability in excess of 10 percent is also before the Board as a component of the Veteran's claim to an increased initial rating for a right knee disorder.  The March 2011 rating decision awarded an evaluation of 10 percent under Diagnostic Code 5257, for recurrent subluxation or recurrent instability.  The highest evaluation available under this diagnostic code is 30 percent.  A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Accordingly, the Veteran's entitlement to a separate instability rating in excess of 10 percent as of May 29, 2010 remains before the Board.   

In February 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge, seated at the RO.  A transcript of this hearing has been associated with the claims file.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was raised by the record during the February 2015 hearing, but had not previously been adjudicated by the Agency of Original Jurisdiction (AOJ).  In its remand order of March 2015, the Board remanded this issue to the AOJ for appropriate action.  The Board observes that action has not yet been undertaken regarding this issue; accordingly, the Board does not have jurisdiction over it.  See 38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's degenerative joint disease of the right knee was manifested by flexion limited by no less than 90 degrees, and extension to 0 degrees.

2.  Prior to May 29, 2010, the Veteran's right knee disability was not manifested by subluxation, lateral instability, dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joints; ankylosis; symptomatic removal of semilunar cartilage; impairment or nonunion of the tibia and fibula; or genu recurvatum. 

3.  As of May 29, 2010, the Veteran's right knee disability was manifested by slight lateral instability, but was not manifested by subluxation, dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joints; ankylosis; symptomatic removal of semilunar cartilage; impairment or nonunion of the tibia and fibula; or genu recurvatum.  


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for a schedular evaluation in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5258-5260, 5262-5263 (2015).

2.  Prior to May 29, 2010, the criteria for a separate evaluation for subluxation or lateral instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.7, 4.59, 4.71a, Diagnostic Code 5257 (2015).

3.  As of May 29, 2010, the criteria for a schedular evaluation in excess of 10 percent for subluxation or lateral instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.7, 4.59, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2015).  The Board finds that VA has satisfied its duties to the Veteran under the VCAA. 

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran's claim for a higher initial rating for his right knee disability arises from his disagreement with the initial rating assigned after service connection was granted.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" issues, including the rating initially assigned for the disability, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream elements of the claim.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007).  Instead of issuing an additional VCAA notice concerning the initial disability rating, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if disagreement regarding the initial rating is not resolved.  Goodwin v. Peake, 22 Vet. App. 128   (2008).  

In this case, new evidence submitted within one year of the initial rating decision was not acknowledged by the RO, and no SOC was issued for the initial decision.  However, VCAA notice explaining the requirements for an increased rating was provided to the Veteran in January 2009, and an SOC regarding the May 2009 rating decision was produced in March 2011.  The Veteran therefore has received all required notice concerning the downstream initial-rating claim.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the Veteran's service-connected right knee conditions herein have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA medical records.

Further, the Veteran was afforded VA medical examinations of his right knee in May 2006, February 2009, May 2010, March 2013, November 2014, and April 2015.  The Board finds that the VA medical examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent clinical features of the Veteran's right knee disabilities, and are adequate for purposes of this appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In its March 2015 remand order, the Board directed the RO to obtain the Veteran's records pertaining to his claim for Social Security Disability benefits, as well as up-to-date VA medical records.  These records have now been associated with the claims file.  Accordingly, the Board finds that the RO has substantially complied with the instructions in the March 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board is not aware of, and the Veteran has not suggested the existence of, any additional evidence not yet received that is pertinent to the Veteran's right knee through the period on appeal.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.

II.  Rules pertaining to increased evaluation for knee disabilities 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is a guide for the evaluation of disability resulting from diseases and injuries experienced as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding the degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (discussing the evaluation of arthritis).  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in a non-arthritis context, the Board should address its applicability.  However, only when the limitation of motion of the joint is non-compensable under the Schedule for Rating Disabilities is a 10 percent rating to be assigned for each major joint affected by limitation of motion.  A veteran is not entitled to separate compensable disability awards for otherwise noncompensable limitations of motion (under Diagnostic Code 5003) and for compensable limitation of motion (under another diagnostic code) in the same joint.  Hicks v. Brown, 8 Vet. App. 417 (1995); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Review of the entire recorded history of a disability is necessary in adjudicating a claim for increased rating.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the present level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Under Diagnostic Code 5260, limitation of flexion of a leg warrants a noncompensable (zero percent) evaluation if flexion is limited to 60 degrees; a 10 percent evaluation if flexion is limited to 45 degrees; a 20 percent evaluation if flexion is limited to 30 degrees; and a 30 percent evaluation if limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2015).  Under Diagnostic Code 5261, limitation of extension of a leg warrants a noncompensable (zero percent) evaluation if extension is limited to 5 degrees; a 10 percent evaluation if extension is limited to 10 degrees; a 20 percent evaluation if extension is limited to 15 degrees; a 30 percent evaluation if extension is limited to 20 degrees; a 40 percent evaluation if limited to 30 degrees; and a 50 percent evaluation if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.    

The other diagnostic codes available for evaluation of musculoskeletal knee disabilities include the following:

Ankylosis of the knee, evaluated under Diagnostic Code 5256.  38 C.F.R. § 4.71a; 

Subluxation and lateral instability, evaluated under Diagnostic Code 5257.  38 C.F.R. § 4.71a;

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, evaluated under Diagnostic Code 5258.  38 C.F.R. § 4.71a; and

Removal of semilunar cartilage, evaluated under Diagnostic Code 5259.  38 C.F.R. § 4.71a.

Separate ratings under C.F.R. § 4.71a, Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. §4.71a, may be assigned for disability of the same knee joint based on limitation of motion on extension and on flexion.  See VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2007).  VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings for subluxation/instability under C.F.R. § 4.71a, Diagnostic Code 5257. 

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the following analysis will focus on what the evidence shows, or fails to show, as to the claims.

III.  Entitlement to increased schedular evaluations for degenerative joint disease and instability of the right knee 

The Veteran's service-connected degenerative joint disease of the right knee has currently been assigned an evaluation of 10 percent under Diagnostic Code 5010, for arthritis due to trauma.  A disability under Diagnostic Code 5010 is rated under Diagnostic Code 5003 (for degenerative arthritis): One applies the appropriate diagnostic code for the joint or joints at issue, and awards the minimum compensable evaluation for the affected joint if the measured limitation of motion would not warrant a compensable evaluation under the joint's specific diagnostic code.  A separate evaluation of 10 percent has been assigned under Diagnostic Code 5257, which encompasses recurrent subluxation or lateral instability of the knee effective May 29, 2010. 

In an October 2004 VA treatment session, the Veteran reported of bilateral knee pain.  Instability was reported on the left knee, but not the right.  On examination, both legs were tender below the knee, and no swelling was observed.  Bilateral knee support was prescribed.  On follow-up examination in November 2004, the Veteran's bilateral knee pain was controlled with Motrin.

In April 2005, the Veteran reported that he had experienced bilateral knee pain for several years, with stiffness and pain on standing.  The Veteran was using knee braces, but denied swelling, buckling, or extremity weakness.  The Veteran was encouraged to exercise and lose weight, and advised that use of braces may aggravate stiffness and cause more pain.

The Veteran was afforded a VA contract examination of his right knee in May 2006.  The Veteran reported that his symptoms included weakness (with a need to sit down), stiffness, swelling, giving way while walking, endurance limited to a few steps, locking, dislocation, pain, and fatigueability.  The Veteran's pain was rated at 10 out of 10, and stated to be constant.  Pain could be elicited by physical activity, and would be relieved by rest; the Veteran reported that he required bed rest to alleviate his pain.  The Veteran's reported functional impairments were difficulty with prolonged standing and walking.  The Veteran did not require an assistive device for ambulation.

On examination, the Veteran's feet showed signs of abnormal weight bearing, including callosities at the plantar feet without tenderness.  However, posture and gait were within normal limits on examination, and the Veteran did not require an assistive device for ambulation.  The Veteran's right knee showed signs of tenderness.  On range of motion testing, flexion was limited to 100 degrees, with pain observed at 100 degrees.  Extension was complete to 0 degrees, with objective signs of pain not recorded.   

Right knee function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use testing, although pain was noted to limit functionality.  Anterior and posterior cruciate ligament stability testing, medial and lateral collateral ligament stability testing, and medial and lateral meniscus testing were within normal limits.

The May 2006 examiner observed that May 2006 x-ray imaging showed degenerative arthritic changes, and the Veteran was diagnosed with degenerative joint disease of the right knee.  Tenderness with decreased range of motion was observed on examination.  The Veteran reported that he remained capable of taking care of himself, and performing heavy housework, but was unable to perform chores outside the house, such as gardening or mowing the lawn.

In an August 2008 initial evaluation at a VA outpatient clinic, the Veteran reported chronic, bilateral knee pain, described as dull in quality, constant, with a peak intensity of 6 out of 10, aggravated by prolonged standing or walking, and relieved by rest or over-the-counter NSAIDS.  No swelling, recent trauma, rash, or deformity was associated with the Veteran's knee condition.  The Veteran was advised to increase his activity level, reduce his weight, and perform knee exercises.  NSAIDS with meals were ordered, along with a physical therapy consultation, and knee braces were requested.

A VA treatment record of November 2008 observed that Piroxicam provided minimal help for knee pain.  The Veteran was encouraged to pursue exercise and/or physical activity to control his blood pressure, but he noted that walking was difficult due to his bad knees.  The Veteran was encouraged to try to exercise for at least 30 minutes, three times per week, if possible.

The Veteran was afforded a VA examination in February 2009.  At this examination, the Veteran reported constant pain in the right knee that traveled to the lower back, as well as swelling and giving way.  The Veteran denied ongoing treatment for this condition.  The Veteran reported that functional limitations from the right knee impairment included difficulty getting up, and inability to get out of the tub or go up or down stairs without help.  The examiner found the Veteran to have a normal posture, with no signs of abnormal weight bearing on the feet.  The right knee had crepitus with no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, guarding of movement, genu recurvatum, or locking pain.  Flexion was measured to 105 degrees, with pain noted at 60 degrees, and extension was measured to 0 degrees.  Range of motion was not additionally limited after repetitive use by pain, fatigue, weakness, lack of endurance, or incoordination.  The anterior and posterior cruciate ligaments and medial and lateral collateral ligament stability tests were normal, and the medial and lateral meniscus test was normal.  An associated x-ray showed degenerative arthritic changes, with no acute fracture or dislocation, and no large joint capsule effusion.

At a March 2009 VA treatment session, the Veteran complained of chronic bilateral painful knees, described as dull in quality and constant, with a peak intensity of roughly 4 out of 10.  Prolonged standing and walking aggravated pain, while rest and over-the-counter NSAIDS would relieve it.  No associated swelling, recent trauma, or deformity was reported.  The Veteran requested a handicapped parking permit, and was advised to lose weight, since a parking permit would limit his physical activities, and x-ray showed mild degenerative changes to the knees.  Knee exercise, physical therapy, and knee braces were recommended.

The Veteran was issued bilateral knee braces by a VA prosthetist in April 2009.

In his May 2009 notice of disagreement, the Veteran stated that he had an extremely difficult time walking ten feet, due to right knee pain.  The Veteran disagreed with the February 2009 examiner's "assessment that there is no pain or fatigue, weakness or lack of endurance."  The Veteran requested an exam "more specifically designed to assess the collateral issues and pain while standing and performing Activities of Daily Living."

A May 2009 VA treatment record indicates that the Veteran requested a toilet seat, cane, grab bars, transfer seat, and parking permit.  The Veteran was wearing VA-issued knee braces.  Joint examination was normal, with no laxity, effusions, erythema, or swelling.  Of the requested items, the Veteran's treating nurse-practitioner found that an elevated toilet seat and cane were reasonable and would be issued, along with a parking permit for six months.  The Veteran agreed to a trial of weight loss and physical therapy.

A June 2009 physical therapy note indicated that the Veteran had been referred to physical therapy for a cane, and was trained in the use of this cane.

In a June 2009 VA physical therapy consultation regarding hip, back, and knee pain, the Veteran reported that it was painful to walk down hills or up stairs, and that he experienced pain when sitting.  Further, his knees were stiff every morning, and he could not walk far without having to stop due to pain, which he rated at 6/10 at that time.  On examination, the Veteran's bilateral knee musculature was noted to be weak, but right knee range of motion was within normal limits.  The Veteran reported suprapatellar and lateral right knee pain, and stated that he had been wearing knee braces for three years.  The Veteran would experience swelling, but treated this with heat.  The Veteran was instructed in knee strengthening exercises, which he performed with minimal increase in pain.  Thereafter, the Veteran was given a set of knee strengthening exercises for home use.

The June 2009 physical therapist noted audible crepitus in the Veteran's knees, and the Veteran was fatigued following exercises.  The Veteran was offered a rolling walker with seat, but declined.  Historically, the Veteran was noted to ambulate with bilateral knee braces and a cane.

In an August 2009 VA treatment session, the Veteran reported ongoing back pain, worsened with walking and without pain when sitting or lying down.  The Veteran reported compliance with his exercise/stretching program.  Joint examination was normal, without evidence of effusion, laxity, erythema, or swelling.

In an August 2009 VA physical therapy session, the Veteran reported pain at 6 out of 10 in his knees.  Range of motion for the lower extremities was noted to be within functional limits, with good-to-good strength.  The Veteran reported using a cane and his knee braces, and was offered a rolling walker to increase walking ability, but declined. 

The Veteran applied for Social Security Disability benefits in September 2009.  In an October 2009 consultative examination, the Veteran reported that he had experienced bilateral knee pain for years, his knees hurt when walking, and his knees would "lock and pop out of joint."  The Veteran wore knee braces on both knees at the examination, and indicated that he wore them all the time.

At the October 2009 examination, the Veteran asserted disability due to bilateral knee pain, left hip pain, high frequency hearing loss, and hepatitis C infection.  The cumulative impact of these disabilities upon the Veteran, per his report, was that he remained able to speak, see, feel, smell, taste, eat, brush his teeth, comb his hair, recline, urinate, defecate, handle his own money, lift objects weighing less than five pounds from the floor, and do light housework.  However, the Veteran reported that he could not dress himself, stand, sit, recline, ambulate, climb stairs, bathe, travel without difficulty, shop for groceries, make a bed, do laundry, sweep, or vacuum.  The Veteran was unable to perform activities requiring bending or squatting, and was unable to walk any distance.

The consultative examiner observed the Veteran to be sitting comfortably in the waiting room prior to examination, but the Veteran sat and rose from a chair only with difficulty.  The Veteran was observed walking in the hall with difficulty, using a cane.  The Veteran could don and doff shoes without difficulty.  No inconsistencies or poor efforts were noted on examination.  The extremities were without erythema, tenderness, swelling, edema, cyanosis, cords, clubbing, signs of peripheral vascular disease, skin pigmentation, or ulcerations.  The Veteran was able to rise from a chair without using the arms, walk ten feet, walk back to the chair, and sit down.  However, the Veteran was unable to heel-to-toe and knee walk bilaterally, unable to squat and rise, and unable to stoop.  Due the Veteran's use of knee braces, range of motion was not measured on examination.

At a November 2009 VA contract examination, the Veteran was observed to walk with a wide-based antalgic gait.  The Veteran required a right knee brace and a cane for ambulation due to weakness and pain.  The right knee had weakness, tenderness, locking pain, and crepitus with no signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, malalignment, drainage, subluxation, guarding of movement, genu recurvatum, or ankylosis.  Flexion was measured to 120 degrees, with pain at 120 degrees.  Flexion was 120 degrees after repetitive range of motion testing, with no additional degree of limitation to range of motion measured.  Extension was measured to 0 degrees, and was also measured at 0 degrees after repetitive motion testing, with no additional degree of limitation measured on range of motion.  However, the range of motion was additionally limited after repetitive use by pain, fatigue, weakness, and lack of endurance, with pain as the major functional impairment.  Additional incoordination after repetitive use was not noted.  Ligament and meniscus stability testing was normal.

At a May 2010 VA contract examination, the Veteran reported that he experienced right knee symptoms of weakness, giving way, locking, and pain, with flare-ups as often as 2 times per week, with each flare-up lasting for three days.  During flare-ups, the Veteran would experience limited mobility.  The Veteran further reported difficulty in standing and walking, as well as walking up and down hills.  The Veteran treated his knee with Diclofenac and Capsaicin.  On examination, the Veteran had a normal gait with no signs of abnormal weight bearing on the feet.  The Veteran used a right knee brace for ambulation due to knee pain.  Tenderness, locking pain, and crepitus were observed on examination, but edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, drainage, subluxation, guarding of movement, genu recurvatum, and ankylosis were not observed.  Flexion was observed to 110 degrees, with pain at 92 degrees, and extension was measured to 0 degrees; these findings remained unchanged after repetitive motion testing.  Range of motion was not additionally limited after repetitive use by pain, fatigue, weakness, lack of endurance, or incoordination.  The anterior and posterior cruciate ligaments and lateral collateral ligaments were normal on stability testing.  The medial and lateral meniscus test was abnormal to a slight degree of severity.  The examiner stated that the established diagnosis of degenerative joint disease of the right knee was changed to degenerative joint disease with mild ligament instability of the knee, which constituted progression of the previous diagnosis. 

In a February 2012 determination, the Social Security Administration concluded that the cumulative impact of the Veteran's physical impairments had precluded substantially gainful employment since November 1, 2008.  However, the primary and secondary diagnoses evaluated in this determination were degenerative disc disease and carpal tunnel syndrome.  The January 2012 medical expert opinion that informed Social Security's determination did list additional physical impairments, including bilateral knee osteoarthritis.  This determination concluded that the Veteran's impairments would limit him to lifting 10 pounds frequently, 20 pounds occasionally, standing or walking no more than six hours a day, sitting no more than six hours a day, and only occasional climbing (of ramps, stairs, ladders, ropes, or scaffolds), balancing, stooping, kneeling, crouching, or crawling.

A February 2012 x-ray of both knees found no evidence of fracture or dislocation.  Moderate osteoarthritis was present within both medial compartments.  Mild to moderate osteoarthritis was found within both patellofemoral joint compartments.  Mild osteoarthritis was seen within both lateral joint compartments.

At a March 2013 VA examination, the Veteran's right knee range of motion was measured as flexion to 90 degrees and extension to 0 degrees with objective evidence of painful motion at 90 degrees of extension.  There was no range of motion loss measured after repetitive exercise testing, though less movement than normal and pain on movement were noted.  The Veteran reported experiencing flare-ups during which swelling and soreness with bending additionally limit knee function.  The examiner opined that the Veteran's knee flexion was additionally limited by 10 degrees during flare-ups due to the level of activity and the amount of usage.  The Veteran was not noted to use any assistive device.

The Veteran was afforded a QTC examination in November 2014.  Although the examination focused upon the Veteran's left knee, examination of the right knee found flexion to 140 degrees or greater, with no objective evidence of painful motion.  Extension was measured to 0 degrees, with no objective evidence of painful motion.  No additional functional loss was found in the right knee after repetitive motion testing.  Strength on flexion was 5/5.  Anterior, posterior, and medial-lateral instability testing results were normal.  No evidence of patellar subluxation or dislocation was found.  The Veteran was noted to use "brace(s)" and "cane(s)" regularly for locomotion, but did not use a wheelchair, crutches, walker, or other aids.

The Veteran was afforded a video hearing before the undersigned Veterans' Law Judge in February 2015.  At this hearing, the Veteran reported that he experienced popping in his right knee, with pain in front of and right below the knee.  Climbing up steps was difficult.  The Veteran would lose his balance because his knee would pop and hurt him.  Painful popping would occur frequently, multiple times a day.  When the Veteran does not wear his braces, he feels as if his knee will slip.  The Veteran reported that the VAMC had given him a cane, knee braces, and a walker, due to his difficulties in walking, standing, and turning.  The Veteran also reported that he would fall due to instability, between once a week and once a month.  Further, the Veteran experienced difficulty getting out of his tub, and his knee would stiffen while driving long distances.  The Veteran's knee pain was constant, and was roughly a 6 out of 10 at the hearing, but could be at 10 following a long car ride.  The Veteran's knee would begin to hurt after roughly fifteen or twenty minutes of driving, and the Veteran would have great difficulty in walking after a long ride.

The Veteran further indicated that he normally lies down or props his legs at when at home, because sitting in an ordinary chair is uncomfortable for him.

The Veteran's spouse testified at the February 2015 hearing.  She indicated that the Veteran's knee pain made him reluctant to rise from a sitting position to do chores around the house, and that he needed her to help him get out of the tub.  The Veteran would also use a shower chair and towel to prevent falls in the shower.

The Veteran was afforded a VA examination in April 2015.  The Veteran reported experiencing flare-ups of right knee pain, and that he required a brace and cane on a regular basis to assist with locomotion.  The examiner noted degenerative arthritis of the right knee.  On examination, range of motion was flexion to 120 degrees and extension to 0 degrees.  There was evidence of pain with weight bearing, flexion, and extension.  Muscle strength testing was 5/5.  The x-rays showed degenerative joint disease.  Joint instability was not found.  No additional range of motion loss was found on repetitive use testing.  However, the examiner indicated that no opinion could be produced without speculation regarding the functional impact of pain, weakness, incoordination, or fatigability.  Insofar as the examination had not been conducted during a flare-up, the VA examiner could not opine upon functional limitations imposed by flare-ups without mere speculation.  The examiner concluded, however, that the Veteran would be unable to engage in gainful employment, insofar as his back and knee conditions would require frequent repositioning.

As noted above, the Veteran's right knee disability has currently been assigned an evaluation of 10 percent under Diagnostic Code 5010, based upon limitation of flexion of a leg which would otherwise be noncompensable under Diagnostic Code 5260.  A higher, 20 percent, rating is not warranted under Diagnostic Code 5260 unless there is flexion limited to 30 degrees.  The highest available rating, 30 percent, requires a limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  During the appellate period, the Veteran's right knee flexion had never been measured at less than 90 degrees, even in consideration of symptoms such as pain, fatigability, lack of endurance, weakness, and incoordination.  

The Board has considered whether or not the application of 38 C.F.R. § 4.59 and Burton might entitle the Veteran to a 20 percent, or a 30 percent rating, even though he does not meet the criteria stated in the rating schedule for Diagnostic Code 5260.  However, although the Veteran has reported right knee pain in VA examination and treatment sessions, as well as lay statements, no examiner or treating physician has observed evidence of painful motion on flexion short of 60 degrees.  The examiners considered the effect of repetitive motion and even then found flexion limited at most to 90 degrees.  A March 2013 contract examiner found that the Veteran's flexion would be limited to 80 degrees during a flare-up.  In other words, the Board finds that the Veteran's functional loss from pain and other Deluca factors does not more nearly approximate the criteria necessary for a rating in excess of 10 percent.  See Mitchell, supra., 38 C.F.R. § 4.40, 4.45.

As noted above, VA General Counsel Opinion VAOPGCPREC 9-04 states that separate ratings for flexion and extension are appropriate "when a veteran has both a limitation of flexion and a limitation of extension."  Although separate ratings may be assigned under Code 5260 (for limitation of flexion) and 5261 (for limitation of extension), here there is little evidence that the Veteran experiences a compensable limitation of extension.  The Veteran's right knee extension has been complete to 0 degrees on VA examination during the period on appeal, which represents normal knee extension.  38 C.F.R. § 4.71, Plate II.  It is significant that, throughout the period on appeal, the Veteran's extension of the right knee had been intact up to 0 degrees, even in consideration of symptoms such as pain, fatigability, lack of endurance, weakness, and incoordination.  Moreover, no VA or contract examiner has observed objective signs of pain prior to 0 degrees of extension, such as might produce functional loss.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under Diagnostic Code 5261, a compensable evaluation requires extension limited to 10 degrees or greater.  

The Board also has considered whether a separate compensable rating for right knee extension could be assigned pursuant to 38 C.F.R. § 4.59 and Burton, supra, based on painful motion.  Even considering the effects of pain, weakness, etc, the evidence of record does not indicate that the Veteran has limitations of extension, or functional loss of extension due to DeLuca factors, beyond 5 degrees.  In fact, the examinations tested the range of motion after repetitive motion and noted no additional functional loss.  Furthermore, 38 C.F.R. § 4.59 makes clear that the assignment of a minimal compensable rating based on painful motion is for application "for the joint" rather than for distinct joint motions.  As the right knee joint is already compensably rated for limitation of flexion, the assignment of a separate rating in excess of 0 percent under 38 C.F.R. § 4.59 and Burton is not appropriate.  38 C.F.R. § 4.59.  See also Hicks v. Brown, 8 Vet. App. 417; Lichtenfels, 1 Vet. App at 488.  Accordingly, a separate compensable evaluation for limitation of extension under Diagnostic Code 5261 is not warranted at this time. 

Absent a compensable limitation to range of motion, Diagnostic Code 5003 does provide for an increased rating of 20 percent.  This, however, requires x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. The Board points out that for the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45. Further, although DC 5003 does not define what constitutes an "incapacitating exacerbation," the term is defined elsewhere in the Rating Schedule for the musculoskeletal system in regards to intervertebral disc syndrome and in the Rating Schedule for the digestive system.  See 38 C.F.R. § 4.71a, DC 5243, Note 1; see also 38 C.F.R. § 4.114, DCs 7345 and 7354, Notes (2) (2014).  As used therein, an incapacitating episode is a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Id.  

The Veteran has testified that he ordinarily lies down or props his legs when at home.  However, the Board has thoroughly reviewed the evidence of record in this regard, and finds that at no point does the medical record document bed rest specifically prescribed by a physician due to his right knee condition.  Indeed, the record reflects that the Veteran has been repeatedly encouraged to engage in exercise, beginning in VA treatment records of March 2005, and continuing through February 2015.

The Veteran is currently assigned an evaluation of 10 percent under Diagnostic Code 5257, effective May 29, 2010.  VAOPGCPREC 23-97 (July 1, 1997).  Diagnostic Code 5257 provides for an evaluation of 10 percent for a knee with slight recurrent subluxation or lateral instability, 20 percent for a knee with moderate recurrent subluxation or lateral instability, and an evaluation of 30 percent for a knee with severe recurrent subluxation or lateral instability.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  As discussed in the Introduction, the Board herein evaluates the propriety of a separate evaluation under DC 5257 prior to May 29, 2010, and an evaluation in excess of 10 percent effective May 29, 2010.

The Board finds that the Veteran is not entitled to a separate evaluation for instability of the right knee prior to May 29, 2010.  The May 2010 VA examination found that the Veteran's medial and lateral meniscus test was abnormal to a slight degree of severity, and the examiner reported that the established diagnosis of degenerative joint disease of the right knee was changed to degenerative joint disease with mild ligament instability of the knee, which constituted progression of the previous diagnosis.  The fact that the examiner found the Veteran's condition had progressed to include instability is significant, especially insofar as the November 2009 QTC examiner had found no signs of instability or subluxation on examination.  The Veteran has reported  weakness and giving way throughout the period on appeal, and was wearing knee braces as of his April 2005 VA treatment session.  VA treating sources requested bilateral knee braces as of an August 2008 VA treatment session.  The Veteran was also issued a cane in April 2009.  In his hearing testimony, the Veteran asserted that he experiences instability when he does not wear his braces.  However, no objective signs of subluxation or instability were observed on VA examinations or in treatment records prior to May 2010.  Moreover, the Veteran is not competent to diagnose complex orthopedic conditions such as instability and subluxation of the knee.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For these reasons, the Board ascribes greater weight to the May 2010 VA examination report, which found that the Veteran's instability constituted a progression from his earlier condition.  The Board notes that, in reaching his conclusion, the May 2010 VA examiner acknowledged the Veteran's use of bilateral knee braces, but indicated that these braces were employed due to pain.  Similarly, a treatment record of March 2013 included an assessment of the Veteran's exercise tolerance, noting that the Veteran's cane use is due to knee and back pain.  Weakness and instability were not cited as reasons for cane use.  A separate evaluation for instability prior to May 29, 2010 is not warranted.

Further, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for recurrent right knee instability or subluxation on or after May 29, 2010.  The Board acknowledges that the Veteran has consistently complained of pain and weakness of the knee throughout the appeal period.  The Veteran is competent to describe such symptoms, and the Board finds his assertions to be credible, as his description of symptoms has been consistent throughout the pendency of this appeal.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

However, at his February 2015 hearing, the Veteran testified to an exacerbation of his instability symptoms that was not entirely consistent with the medical record.  The Veteran testified that he had been issued a walker by VA, and relied upon it while shopping, or while otherwise engaged in extended standing/walking.  The Veteran further testified that he had been issued a shower chair by VA.  The medical record reflects that the Veteran was offered a rolling walker in June and August 2009 to improve his walking ability, but declined.  No VA treatment records through April 2015 indicate that the Veteran was issued a rolling walker, nor a shower chair.  Further, the VA examinations of March 2013, November 2014, and April 2015 do not indicate that the Veteran relies upon a walker.  VA treatment records through February 2015 continue to recommend use of braces, and the Veteran was most recently noted to ambulate with a cane at his September 2014 treatment session; however, no treatment records reflect actual or reported use of a walker.

At his February 2015 hearing, the Veteran testified that he falls due to knee instability between once a week and once a month.  Further, the Veteran required the use of a shower chair and his wife's assistance to avoid falling in the shower.  However, the Veteran has denied a history of falling in VA treatment sessions.  In November 2012, the Veteran denied falling within the past 12 months.  In March 2013, the Veteran denied falling within the past 3 months.  In May 2014, the Veteran again denied falling within the past 12 months.  At his April 2015 VA examination, the Veteran reported that he occasionally stumbles.  

Considering the record as a whole, the Board finds the preponderance of the evidence, both lay and medical, to be against a rating for instability or subluxation of the right knee in excess of 10 percent.  Stability testing results were objectively normal in March 2013, November 2014, and April 2015 VA examinations.  Although instability was observed in May 2010, it was described as only slight.  Signs of subluxation or dislocation have not been observed on medical imaging.  Given the lack of significant objective evidence, the Veteran's instability does not more nearly approximate the "moderate" instability required for an evaluation of 20 percent under Diagnostic Code 5257, nor the "severe" instability that would warrant an evaluation of 30 percent.

The Board also considered whether compensable evaluations are warranted under any other Diagnostic Codes pertaining to knee disabilities, or alternative evaluations that would afford the Veteran a higher rating.  Diagnostic Code 5258 awards an evaluation of 20 percent for a dislocated semilunar cartilage with frequent locking pain and effusion into the joint.  As these criteria are written in the conjunctive, all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson  v. Brown, 7 Vet. App. 95   (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The Board acknowledges that the Veteran reported a history of dislocation at his May 2006 VA contract examination, and  locking pain was reported in November 2009 and May 2010 VA contract examinations.  However, no other evidence within the record indicates that the Veteran has experienced dislocation of the semilunar cartilage, and dislocation has not been observed on medical imaging.  The Veteran's own report that he had experienced dislocation is afforded little weight, insofar as diagnosing a particular disorder of the knee requires specialized medical knowledge beyond that of the lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board concludes that the Veteran has not had a dislocated semilunar cartilage with frequent locking pain and effusion into the joint during the period on appeal, and Diagnostic Code 5258 is inapplicable.  The objective medical evidence, in this regard, has greater probative value than the Veteran's account.

There is no evidence of ankylosis of the knee to warrant a compensable rating under Diagnostic Code 5256; no evidence of symptomatic removal of semilunar cartilage under Diagnostic Code 5259; no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula; and no evidence of genu recurvatum under Diagnostic Code 5263.

For the foregoing reasons, the Board concludes that the Veteran is not entitled to a schedular evaluation for his right knee arthritis in excess of 10 percent, nor to a separate schedular rating for additional symptoms of his right knee condition prior to May 29, 2010, nor to a schedular evaluation in excess of 10 percent for right knee instability on or after May 29, 2010.

IV.  Extraschedular consideration 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

As noted above, the Veteran's service-connected right knee disabilities have been productive of pain, limited motion, difficulty in standing, sitting, and walking, and functional impairment throughout the period on appeal.  The regulations expressly consider pain, limitation of motion, and functional impairment.  The regulations also expressly contemplate interference with sitting, standing, and locomotion.  38 C.F.R. § 4.45 (f).  Additionally, applicable case law mandates the Board consider the overall functional effect of symptoms such as pain, limited motion, fatigability, weakness, incoordination and other symptoms in assigning an evaluation under the Diagnostic Codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  With regard to the first prong of Thun, therefore, the Board finds that all of the Veteran's symptoms have been contemplated by the current Diagnostic Codes. 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has alleged, in his testimony before the undersigned VLJ, that his service-connected impairments preclude all work.  The April 2015 VA examiner concluded that the Veteran's knee and back impairments, in combination, would preclude all work.  Unemployability, however, is a different issue than marked interference with employment; entitlement to TDIU is herein referred to the AOJ.  For these reasons, the Board finds that the criteria for remand for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.










ORDER

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee is denied.

Entitlement to a separate evaluation for instability of the right knee prior to May 29, 2010, is denied.

Entitlement to an evaluation in excess of 10 percent for instability of the right knee on or after May 29, 2010, is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


